Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed 2/26/2021 with a Request for Continued Examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement for reasons of allowance.  The invention titled “BEARING ASSEMBLY FOR SOLAR TRACKERS” is in the field of solar tracker bearing assemblies that transfer forces between moveable and non-moveable elements of a solar tracker.   The Examiner finds the arguments filed 2/26/2021 convincing.  The primary reasons for allowance of claims 23 and 24, in addition to the other claimed features, are the bearings reside in the arc-shaped slot of the rotating element (vs being stationary) and the bearings inside the arc-shaped slot do not rotate (they slide along the arc).
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARTHA M BECTON/Examiner, Art Unit 3762          

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762